Citation Nr: 1012056	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected hypothyroidism.

2.  Entitlement to service connection for 
hypercholesterolemia, including as secondary to service-
connected hypothyroidism.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981 
and December 1985 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran's appeal was previously before the Board in June 
2008 at which time the Board granted claims for service 
connection for thyroid carcinoma and parotid gland 
dysfunction as secondary to the thyroid cancer, and remanded 
claims for service connection for hypertension, 
hypercholesterolemia and dental disease.  By rating decision 
issued in June 2009, service connection for dental treatment 
purposes was granted for loss of teeth numbered 2, 14, 19 and 
31 as secondary to service-connected parotid gland 
dysfunction.   Thus, the only remaining issues to be 
considered are those seeking service connection for 
hypertension and hypercholesterolemia.  

The Veteran appeared and testified at a RO formal hearing in 
February 2006 and a Travel Board hearing held before the 
undersigned Veterans Law Judge in June 2007.  Transcripts of 
the those hearings have been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's hypertension is not related to service; did 
not manifest to a compensable degree within one year after 
service; and is not proximately due to, the result of or 
aggravated by her service-connected hypothyroidism.

2.  Hypercholesterolemia is a laboratory finding not a 
disability, and is not associated with any current 
disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2009).

2.  Service connection for hyperlipidemia is not warranted. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
September 2004, prior to the initial AOJ decision on her 
claims.  Additional notice was provided to the Veteran in 
March 2006.  The Board finds that the notices provided do not 
fully comply with VA's duty to notify in that they fail to 
advise the Veteran on how to substantiate her claim of 
secondary service connection.  However, the Veteran had 
actual knowledge as shown by her testimony at the February 
2006 and June 2007 hearings.  In addition, while these claims 
were pending, the Veteran claimed secondary service 
connection for depression for which claim she received 
appropriate notice.  She also received the laws and 
regulations related to secondary service connection in the 
January 2006 Statement of the Case and multiple Supplemental 
Statements of the Case issued to her.  

Furthermore, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  She was told it was her responsibility to 
support the claims with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, the Veteran submitted evidence in connection 
with her claims, which indicates she knew of the need to 
provide VA with information and evidence to support her 
claims.  

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of her claim at this time.  
The Veteran had actual knowledge and, from the correspondence 
sent, a reasonable person could be expected to understand 
what was needed.  Thus, even assuming a notice error, the 
Board concludes the error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 170 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examinations on her claims in March 2005, 
February 2007 and October 2008.  The adequacy of these 
opinions is discussed below.

The Board notes that the June 2009 remand instruction 
requesting VA examination  was substantially complied with; 
however, there remained outstanding medical questions that 
needed to be answered with regard to the Veteran's claim of 
secondary service connection for hypertension.  Thus, in 
October 2009, the Board requested a medical opinion from an 
expert in the diagnosis and treatment of hypertension under 
VHA Directive 2006-019.  Said opinion was provided in 
November 2009.  The Veteran was sent a copy of this opinion 
and provided an opportunity to respond.  No response was 
received from the Veteran and, thus, the Board can proceed 
with adjudicating her claims without prejudice to her.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hypertension 
is an enumerated disease for which presumption service 
connection may be granted.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

The Board acknowledges that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is 
considered competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify 
the medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Hypertension

The Veteran claims that her current hypertension either had 
its onset in service or is secondary to her service-connected 
hypothyroidism.  She says that she was monitored in service 
for high blood pressure for which she was told to treat with 
diet and exercise, and she was told she had borderline 
hypertension in service.  

VA regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of redominately 90 or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1.  

A review of the service treatment records shows that the 
Veteran's blood pressure readings during her military service 
remained within normal limits, in that all diastolic 
pressures were less than 90 and all systolic pressures were 
less than 160; rather her blood pressure readings in service 
showed systolic pressure ranging from 120 and 140 and 
diastolic pressure ranging from 64 to 88.  Thus, it cannot be 
said that she had a pattern of sustained elevated blood 
pressure readings, as required for diagnosis of hypertension.  
In fact, there is no record of the Veteran being diagnosed to 
have hypertension in service or that she was even treated for 
"borderline hypertension."  The only record indicating she 
was pre-hypertensive is the Veteran's Report of Medical 
History given at the time of her separation examination in 
April 2001 at which time she reported having borderline 
elevated blood pressures, including with pregnancy, and the 
examiner noted "borderline" hypertension.  Thus, chronic 
high blood pressure (i.e., hypertension) is not shown to have 
been incurred in service.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that 
the disability was incurred in service. 

The Veteran has alleged a continuity of elevated blood 
pressure readings until she received an actual diagnosis of 
hypertension in 2003.  Post service treatment records, 
however, fail to show blood pressure readings consistent with 
hypertension until February 2003 at the earliest when one out 
of three blood pressure readings showed a diastolic pressure 
of 90, which would be considered hypertensive (see October 
2008 VA examination report).  The Board notes that in March 
2003 the Veteran was preparing to undergo surgery for thyroid 
carcinoma and was pretreated with Metoprolol as a 
precautionary measure under perioperative beta blocker 
protocol for two weeks before and two weeks after surgery.  
The treatment records, however, fail to show a diagnosis of 
hypertension.  Moreover, although the Veteran has reported 
she had hypertension after her surgery and never went off the 
medication, there are treatment notes questioning a diagnosis 
of hypertension until January 2004.  For example, an October 
2003 VA treatment note indicates a diagnosis of hypertension 
per patient; however, it was noted this was not apparent from 
prior readings.  It was also noted she was using metoprolol 
but questioned whether weight loss may be a more likely way 
to reduce blood pressure as needed.  

The Veteran was provided VA examination related to this claim 
in March 2005 and October 2008.  Initially the Board notes 
that the March 2005 VA examination is not adequate for rating 
purposes as the examiner did not provide a nexus opinion as 
he was not asked to.  Thus the Board remanded the Veteran's 
claim in June 2008 to obtain an appropriate VA examination.  
Said VA examination was provided in October 2008.  It is 
clear from the examination report that the examiner 
thoroughly reviewed the evidence of record regarding the 
Veteran's in-service and post-service blood pressure 
readings, even setting them forth in his report.  He 
concluded from this review that the Veteran did not have 
evidence of hypertension in the service and did not have any 
evidence of hypertension through August 2002, which would 
have been one year after separation.  Rather he stated there 
is no evidence of any elevated blood pressure reading until 
February 21, 2003 when one of three blood pressures would 
have met criteria for hypertension.  Based upon this, the 
examiner opined that it is less likely as not that the 
Veteran's hypertension had its onset during her period of 
active service or within one year after discharge from 
service in August 2001.

The Board finds the October 2008 VA examination to be 
adequate as it is based upon a thorough review of the record 
and the examiner provided a well-reasoned justification for 
his medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (It is the factually accurate, fully 
articulated, sound reasoning for the conclusion that 
contributes probative value to a medical opinion.).  The 
Veteran has not provided any opposing medical opinion except 
her own.

A lay person is not competent to establish a medical 
diagnosis or show a medical etiology merely by his/her own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Board 
acknowledges that the Veteran's military occupational 
specialty was hospital corpsman, and she has stated she 
worked as an emergency medical technician after service.  
Thus, the Veteran does have some medical background that 
would give her some expertise in the general medical field, 
especially emergency medicine.  However, the Veteran has 
failed to establish any expertise relating to the diagnosis 
of and treatment for cardiovascular diseases such as 
hypertension; thus, her statements relating her hypertension 
to elevated blood pressure readings in service are merely lay 
statements that are afforded little weight as she is not 
competent to provide an opinion as to the medical etiology of 
her hypertension.  

Even if her statements are found to be competent, the Board 
finds that they are not persuasive.  First of all, the VA 
examiner who conducted the October 2008 VA examination was an 
M.D. and is an unbiased party.  In contrast, the Veteran does 
not have a medical degree (although she has medical 
experience) and she has an inherent bias in that her 
statements were rendered in the process of seeking monetary 
compensation from VA.  See Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence), aff'd, 78 
F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  For these reasons, the probative value of the 
Veteran's opinion is reduced.  Therefore, the Board finds 
that VA examiner's medical opinion to be more persuasive than 
the Veteran's opinion.
 
For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's current hypertension is related to any disease or 
injury incurred in service.  Furthermore, the Board finds 
that the preponderance of the evidence is against finding 
that the Veteran's hypertension manifested to a compensable 
degree within one year of her separation examination as the 
evidence does not establish a diagnosis of hypertension until 
2003 at the earliest.  

Finally, the Board must consider the Veteran's allegation 
that her hypertension is secondary to her service-connected 
hypothyroidism.  After considering all the evidence, the 
Board finds that the evidence fails to establish such a 
relationship.  

The Veteran has stated that she began having elevated blood 
pressure readings in the early 1990s; however, she was not 
diagnosed with hypothyroidism until 1997.  Thus, following 
the Veteran's argument, her borderline hypertension would 
have predated the onset of her hypothyroidism and, therefore, 
cannot be caused thereby.  

The Veteran has submitted articles regarding the relationship 
between hypothyroidism and hypertension.  Medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  However, there is no 
evidence of any heart disease such as the article submitted 
discusses as the cause of the Veteran's hypertension.  Nor 
does it specifically relate to the Veteran's claim sufficient 
enough to establish a nexus relationship.  Thus, the treatise 
evidence, standing alone, does not address the facts that are 
specific to the Veteran's case and does not establish a 
relationship between the Veteran's hypertension and her 
hypothyroidism.  Accordingly, it is of negligible probative 
value. Mattern v. West, 12 Vet. App. 222, 228 (1999).

To answer the medical question of whether an etiology exists 
between the Veteran's current hypertension and her service-
connected hypothyroidism, the Board obtained an expert 
medical opinion in November 2009.  This opinion was given by 
the Chief of the Section of Endocrinology and Metabolism at 
the Ann Arbor, Michigan, VA Medical Center.  After reviewing 
the claims file and the pertinent service and post-service 
treatment records, this VA medical expert stated that 
untreated hypothyroidism can increase blood pressure, which 
occurs in a continuum (i.e., the more severe the 
hypothyroidism, the more significant the increase in blood 
pressure).  He noted that the Veteran apparently took thyroid 
hormone consistently since the diagnosis of hypothyroidism 
was made in 1997, but he was unable to definitively determine 
from the service treatment records whether she was euthyroid 
(normal thyroid hormone levels) throughout her service 
career; however, for at least the last 8 years, laboratory 
tests (TSH and thyroxine testing) have documented that she 
has been euthyroid while on thyroid hormone treatment, and, 
despite this, she has been hypertensive.  Based on the 
knowledge that blood pressure elevation associated with 
hypothyroidism is reversible, on the fact that she was 
treated with appropriate thyroid hormone doses post-
thyroidectomy and on the fact that she has continued to have 
hypertension with normal thyroid hormone levels, the VA 
medical expert opined that it is extremely unlikely (far less 
than 50 percent) that hypertension is the result of the 
Veteran's service-connected thyroid illnesses.

The VA medical expert also opined that, since treatment of 
hypothyroidism results in normalization of blood pressure if 
hypothyroidism is the only cause for hypertension, and the 
Veteran was euthyroid in January 2003 when evaluated for the 
thyroid nodule and she had been taking levothyroxine 
replacement since 1997, which the dose appears to have been 
actively managed, it is extremely unlikely that the Veteran 
had prolonged periods of overt hypothyroidism.  He, 
therefore, concluded that it is extremely unlikely that 
hypothyroidism aggravated the Veteran's hypertension.  

The Board notes that the Veteran has stated that she was not 
euthyroid, has never been so, because her doctor has kept 
changing the dosage of her thyroid medication.  However, this 
statement is clearly inconsistent with the medical evidence 
of record, at least for the last eight years as indicated by 
the VA medical expert, which would place the time she was 
euthyroid back to her discharge from service.  Furthermore, 
it is clear that, even if the Veteran was not euthyroid in 
service, she was also not hypertensive.  The labile blood 
pressure she says she had in service could have been related 
to her hypothyroidism, but based upon the VA medical expert's 
statements, this clearly resolved when she became euthyroid 
after service, and her current hypertension cannot be the 
result of her hyperthyroidism.  Furthermore, the VA medical 
expert clearly opined that it was unlikely that the Veteran 
had any prolonged periods of overt hypothyroidism since she 
was treated with medication that was actively managed (which 
would be consistent with the Veteran's report of the doctor 
changing her dosage to ensure she was euthyroid).  Thus her 
current hypertension is also not aggravated by her 
hypothyroidism.  

The Board, therefore, finds that the persuasive and probative 
evidence of record fails to establish that the Veteran's 
service-connected hypothyroidism either caused or has 
aggravated her current hypertension.  In making this 
decision, the Board has considered the Veteran's testimony 
and statements regarding her belief that her hypertension is 
related to her hypothyroidism.  However, the Board finds her 
statements to be less probative and persuasive than the VA 
medical expert's opinion.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  After 
considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's current hypertension is proximately due to, the 
result of or has been aggravated by her service-connected 
hypothyroidism.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension on any theory of 
entitlement.  The preponderance of the evidence being against 
the Veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claim must be 
denied.

Hypercholesterolemia

The Veteran is seeking service connection for 
hypercholesterolemia, including as being secondary to her 
service-connected hypothyroidism. 

Various laboratory results in service revealed elevated 
cholesterol.  The Veteran underwent a VA examination in 
February 2007.  On the examination report, it was noted that 
the Veteran was diagnosed with hypothyroidism in service in 
1996.  She reported that her hypercholesterolemia dates back 
to the 1990s when she was on active duty.  She takes Crestor 
daily on account of this condition and has been required to 
take this treatment even when her thyroid supplement has been 
adequate.  The examiner's diagnosis was hypercholesterolemia 
onset during military service.  He stated that this was not a 
ratable condition.  Moreover, he stated that, although 
hypothyroidism is associated with hypercholesterolemia, the 
Veteran gives a history of hypercholesterolemia even at times 
when her thyroid supplement has been adequate.  The Board 
finds this VA examination to be adequate for rating purposes.  
There is no apparent reason on the face of the examination 
why it would be inadequate.  It was based upon a review of 
the claims file by an appropriate examiner, and the 
examiner's statements are based upon his review of the claims 
file as well as his interview and examination of the Veteran.  
Thus, there is no reason to discount the examiner's findings; 
and the Veteran has not alleged any.

Hypercholesterolemia or elevated serum (blood) cholesterol is 
not a disability for which VA compensation benefits are 
payable.  Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  It is also pertinent to note that the term 
"disability," as used for VA purposes, refers to a condition 
resulting in an impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is 
no indication that the Veteran's hypercholesterolemia is 
manifested by any such impairment.

The Veteran's hypercholesterolemia is merely a laboratory 
test result.  Furthermore, there is no medical evidence 
suggesting that there is any disability resulting from the 
Veteran's hypercholesterolemia.  As such, her 
hypercholesterolemia is not a disability within the meaning 
of the law granting compensation benefits.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303; Allen, supra.  Furthermore, to 
the extent that the Veteran's hypercholesterolemia is due to 
or aggravated by her service-connected hypothyroidism, it is 
merely a symptom thereof.  Finally, the VA examiner's 
statement that, given the Veteran's history of requiring 
medication for her hypercholesterolemia even at times when 
her thyroid supplement has been adequate, is an indication 
that her hypocholesterolemia is not a result of or aggravated 
by her service-connected hypothyroidism.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  As hypercholesterolemia 
is a laboratory result and does not represent a disability in 
and of itself nor is there evidence it has resulted in a 
disability, the Board finds that service connection for 
hypercholesterolemia must be denied.



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hypercholesterolemia is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


